 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    FEDERAL   NATIONAL                MORTGAGE              Case No. 2:16-cv-02838-JAD-PAL
      ASSOCIATION,
 8
                                             Plaintiff,                   ORDER
 9           v.
                                                                (Mot WD Atty – ECF No. 23)
10    BLUE DIAMOND RANCH LANDSCAPE
      MAINTENANCE ASSOCIATION, et al.,
11
                                          Defendants.
12

13          This matter is before the court on attorney Michael Beede’s Motion to Withdraw as
14   Counsel for defendant DMVH, LLC (ECF No. 23).
15          The motion represents that DMVH, LLC has failed to comply with their financial
16   obligations and has placed unreasonable financial burden upon counsel because the client has
17   refused to honor the retainer agreement. Counsel represents that he has attempted to resolve this
18   issue on several occasions and warned that withdrawal would be necessary if the breach of the fee
19   agreement continued. For these reasons counsel is requesting to withdraw.
20          Having reviewed and considered the matter, and for good cause shown,
21          IT IS ORDERED that:
22          1. Attorney Michael Beede’s Motion to Withdraw (ECF No. 23) is GRANTED.
23          2. A corporation cannot appear except through counsel. Rowland v. California Men’s
24                Colony, 506 U.S. 194, 201–02 (1993); Reading Int'l, Inc. v. Malulani Grp., Ltd., 814
25                F.3d 1046, 1053 (9th Cir. 2016). Defendant DMVH, LLC shall have until February
26                11, 2019, in which to retain substitute counsel who shall make an appearance in
27                accordance with the requirements of the Local Rules of Practice.
28
                                                          1
 1   3. Defendant DMVH, LLC’s failure to timely comply with this order by obtaining

 2      substitute counsel may result in the imposition of sanctions, which may include a

 3      recommendation to the District Judge for default sanctions.

 4   DATED this 10th day of January 2019.

 5

 6
                                                 PEGGY A. LEEN
 7                                               UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
